[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 345 
This was an action commenced on January 15, 1938, by Luella Oesterreich, administratrix of the estate of Walter Oesterreich, deceased, against Henry Claas and the Wisconsin Gas  Electric Company, a corporation, defendants, to recover damages for the wrongful death of Walter Oesterreich. The complaint alleges that plaintiff's intestate met his death by electrocution; that defendant Claas was negligent in inspecting and maintaining a pole and wires containing high voltage, and in failing to insulate the wires and to trim a tree in the vicinity; that as a result the wires were permitted to sag and come so close to the branches of an apple tree which deceased had climbed for the purpose of picking apples that he was caused to come in contact with the wires; that the Wisconsin Gas  Electric Company was negligent in transmitting electric current when it knew or should have known that the wires were dangerous to life and limb; that the company was also negligent in transmitting electricity through uninsulated wires in close proximity to the tree; and that it should have discovered and removed the condition prior to the death of decedent.  There is also an allegation that the company failed to comply with provisions of the state electrical code.  These allegations were put in issue by defendants, and the defense of contributory negligence set up.  The case was tried to the court and a jury.  At the close of plaintiff's case the trial court granted a nonsuit, and judgment *Page 346 
dismissing plaintiff's complaint was duly entered on January 16, 1940.  Plaintiff appeals.  The material facts will be stated in the opinion.
The following opinion was filed January 7, 1941:
Plaintiff's intestate was instantly killed by electrocution while picking apples in an orchard on the farm of Amanda Raasch in Waukesha county.  It is undisputed that he came into contact with a wire carrying 4,800 volts of electricity which ran somewhere in the vicinity of the apple tree its precise location is one of the matters contested upon this appeal.  The wire was part of a line about one hundred eight rods long running in a southerly direction from a public highway to a transformer on the farm of defendant Claas. The line consisted of twenty-three poles and two wires and was built to furnish electricity to Claas.  It was built and paid for by Claas.  Claas' farm is located about one-half mile south of the highway from which the line is taken.  Between the Claas farm and the highway are the farms of Amanda Raasch and John Wick.  These two farms abut on the highway and between them is a private road or lane about one rod wide going from the highway to the Claas farm and used for ingress and egress by the occupants of all three farms. This road runs south for some fourteen hundred feet, turns southeast for about eighty feet, and then runs south to the Claas farm.  The line runs south from the highway along *Page 347 
the east side of this road, which is the side adjoining the Wick farm.  At the point where the road turns easterly, the electric line crosses the road or lane, and at the point of the accident was on the Raasch property.  On this part of the farm an orchard is located.  The line was built in 1927, inspected by the electric company before the current was turned on, and a transformer, which is the property of the company, installed upon some portion of the line near the Claas farmhouse.  The purpose of the transformer was to step down the current from 4,800 volts to that appropriate for use in connection with the Claas farm.  The pole nearest the tree in which Oesterreich met his death leans toward the tree and is braced by a wooden brace anchored on the Raasch farm.  At the time the line was built the tree was trimmed.  On the afternoon of the accident Oesterreich, his wife, and two boys, together with Ernest Luedtke, his wife and children, drove from Milwaukee to the Raasch farm to pick apples.  This was on the invitation of Amanda Raasch, who was Mr. Luedtke's aunt.  They drove an automobile with a trailer attached, arrived at the Raasch farm about 3 o'clock in the afternoon, and the women stayed at the house while Oesterreich, Luedtke, and the two Oesterreich boys drove down to the orchard.  For some time they stood on the trailer and picked apples.  Thereafter, Oesterreich, Luedtke, and one of the boys climbed the tree, the former taking with him a rope and basket.  After some time Oesterreich asked Luedtke to get a hacksaw blade from the car so that he could saw a limb.  After handing up the hacksaw, Luedtke stayed on the ground and picked up apples that had dropped.  Getting no replies to some remarks directed to Oesterreich, he looked up in the tree and saw him sitting on a limb with his left hand, elbow, and cheek resting on a wire.  He called the boys and ran to the farmhouse for help, and by that time there was smoke and flame in the vicinity of Oesterreich.  The power line was eventually cut and Oesterreich removed from the tree.  He had been *Page 348 
instantly killed by the passage of electric current through his body.
The nonsuit was granted in this case because of the conclusion of the trial court that neither defendant was guilty of negligence, and that, if they were, Oesterreich was guilty of negligence which exceeded fifty per cent of any total negligence involved.  It is the contention of plaintiff that the jury was entitled to conclude from the evidence that there was negligence either in permitting the pole and the wires to sag in the direction of the trees, or in failing to keep the tree trimmed so that it would not be dangerous to anyone who sought to harvest apples by climbing the tree.  Reliance is had upon Wilbert v. Sheboygan L., P.  R. Co. 129 Wis. 1,106 N.W. 1058, where this court stated that the hidden and concealed but very high danger involved in the use of electricity requires a higher degree of caution and diligence than ordinary care.  To the same effect see also Nagle v. Hake,123 Wis. 256, 101 N.W. 409, and Hayden v. Carey,182 Wis. 530, 196 N.W. 218.  See also Erikson v. Wisconsin Hydro-ElectricCo. 214 Wis. 614, 616, 254 N.W. 106, where this court said:
"Ordinarily the extent to which wires conveying deadly electric currents should be insulated or otherwise guarded is a jury question."
In the Erikson Case it was held to be a jury question whether it should have been foreseen that a tree with many branches readily climbed by youngsters would attract a child to climb into a position of peril.
In dealing with this question, it is necessary to give separate consideration to the situation of the two defendants.  The contention of the defendant Wisconsin Gas  Electric Company is that the power line was not built, owned, or possessed by it; that it had no legal right to touch or meddle with the poles or wires, and hence no duty to repair or inspect the condition of the line; that under sec. 180.17(6), Stats., it would *Page 349 
be liable for treble damages to Mrs. Raasch if it had cut or trimmed the tree.  It is asserted that there is nothing in the case to show that the company had any knowledge or means of knowledge that there was any dangerous condition along this power line.  It is conceded by defendant company that if it had had notice of such a condition, it would have been its duty to cease energizing the line until the owner took the necessary steps to make it safe.
With respect to the liability of the defendant utility, certain rules are established by the nearly unanimous weight of authority.  When a transmission line is neither built, owned, nor controlled by a utility sought to be charged with damages arising out of its condition, such utility is neither bound to inspect the line nor obligated to respond in damages for injuries sustained by its defective construction or condition unless it supplies current actually knowing of these conditions and the current is the cause of the injury sued for, in which case it is the energizing of the line with knowledge of the conditions and not the conditions themselves which forms the basis of liability.  Hoffman v. Leavenworth Light, Heat Power Co. 91 Kan. 450, 138 P. 632, 50 L.R.A. (N.S.) 574; Barnett v. Virginia Public Service Co. 169 Va. 329,193 S.E. 538; Fickeisen v. Wheeling Electric Co. 67 W. Va. 335,67 S.E. 788, 27 L.R.A. (N.S.) 893; Minneapolis GeneralElectric Co. v. Cronon (8th Cir.), 166 Fed. 651, 20 L.R.A. (N.S.) 816; Peters v. Lynchburg Light  Traction Co.108 Va. 333, 61 S.E. 745, 22 L.R.A. (N.S.) 1188; Kelly v.Duke Power Co. (4th Cir.) 97 F.2d 529; Brunelle v.Lowell Electric Co. 188 Mass. 493, 74 N.E. 676; Pressleyv. Bloomington  Normal Ry.  Light Co. 271 Ill. 622,111 N.E. 511; Princeton Light  Power Co. v. Ballard,59 Ind. App. 345, 109 N.E. 405; Scott v. Rome Ry.  Light Co.22 Ga. App. 474, 96 S.E. 569.
The reason for this rule is obvious.  While a high degree of care is required of those who undertake to generate and transmit electricity, the liability is nevertheless grounded upon *Page 350 
negligence and is not the liability of an insurer.  Therefore, a furnisher of current who may not without trespass have access to equipment to ascertain its condition cannot fairly be charged with negligence in furnishing electricity to the line unless it has actual knowledge of a dangerous condition.  It is, of course, obvious that such a person is not in a position to make changes in a system over which he has no control.  The furthest the law can reasonably go is to establish a duty on his part not to energize a private line which he knows to be so defective in construction or condition or so dangerously located as to create unreasonable hazards if energized.  The statutes of this state fortify this conclusion and point to its reasonableness.
Sec. 196.74, Stats., provides as follows:
"Every public utility and every railroad which owns,operates, manages or controls along or across any public orprivate way any wires over which electricity or messages are transmitted shall construct, operate and maintain such wires and the equipment used in connection therewith in a reasonably adequate and safe manner and so as not to unreasonably interfere with the service furnished by other public utilities or railroads.  The public service commission is authorized to issue orders or rules, after hearing, requiring electric construction and operating of such wires and equipment to be safe and may revise these orders or rules from time to time as may be required to promote public safety."
It will be noticed that the statute casts the obligation to construct and maintain wires in safe condition only upon utilities and railroads which own, operate, manage, or control the same.
Sec. 180.17(6), Stats., provides:
"Any such corporation which shall in any manner destroy, trim or injure any shade or ornamental trees along any such lines or systems, or cause any damage to buildings, fences, crops, livestock or other property, except by the consent of the owner, or after the right so to do has been acquired, shall *Page 351 
be liable to the person aggrieved in three times the actual damage sustained, besides costs."
It is evident that the defendant company could not have exercised any supervisory control over the line or the tree.
Some point is made of the fact that a transformer was installed on the Claas premises by defendant utility and that it was owned by the company.  There is nothing defective about this transformer, however, and its ownership and location did not vest defendant company with any control of the power line between the transformer and the highway.  The transformer was placed on the Claas premises to step down the voltage to an amount usable by Claas and was for his benefit.
Two Kentucky cases appear to support plaintiff's position. The first is Thomas's Administrator v. Maysville Gas Co.108 Ky. 224, 56 S.W. 153, 53 L.R.A. 147.  In that case the defendant utility sold current to a streetcar company which owned its own lines and poles.  A defective guy wire became charged with electricity and plaintiff's intestate was killed. It was held upon appeal that the utility was liable.  This case was followed in Lewis v. Bowling Green Gaslight Co.135 Ky. 611, 117 S.W. 278, 22 L.R.A. (N.S.) 1169.  If, as the language of the opinions seems to indicate, these cases support plaintiff's position, they are opposed to virtually all other cases on the subject and to what appears to us to be the sounder reasoning.  They are, however, distinguishable upon their facts, and it may be that the doctrine as stated should be limited to the facts involved.  In each of these cases the poles and wires generated but not owned by defendant were upon a public highway, were easily accessible, and could be inspected without trespass.  If this distinction is valid the cases would have no bearing in the present case where the privately constructed line was on private premises and not open to entry and inspection by defendant.  Several other cases relied on by plaintiff involved injuries by current carried through wires not owned by the defendant but which through sagging, falling, or other mischance had come into *Page 352 
contact with those owned and operated by defendant.  These cases turn upon the duty of the utility to inspect and maintain its own wires and have nothing to do with the question involved in this case.  Dansbery v. Northern States Power Co.188 Wis. 586, 206 N.W. 882; Lomoe v. Superior W., L.P. Co. 147 Wis. 5, 132 N.W. 623; Wilbert v. SheboyganL., P.  R. Co. 129 Wis. 1, 106 N.W. 1058; Ryan v. OshkoshG.L. Co. 138 Wis. 466, 120 N.W. 264; Nagle v. Hake,supra, are all cases falling into this class.  It is our conclusion that the trial court properly granted the nonsuit in so far as the utility was concerned.
We now consider the liability of Claas.  Since the latter built, owned, and controlled the line, he is obviously under a duty in the premises, and there can be no dispute as to the high character of this duty.  Wilbert v. Sheboygan L., P. R. Co., supra; Hayden v. Carey, supra; Erikson v. WisconsinHydro-Electric Co., supra.  The question with respect to Claas, therefore, in contradistinction with that with respect to defendant utility, requires an analysis of the facts to ascertain whether, viewed in a light most favorable to plaintiff, enough was shown to make a prima facie case and to get plaintiff successfully past a motion for nonsuit.  In Thoe v. Chicago,M.  St. P.R. Co. 181 Wis. 456, 460, 195 N.W. 407, it is said:
"It is the duty of the court to deny the motion if there is any credible evidence which most favorably considered and with the aid of all inferences which might reasonably be drawn therefrom tends to establish the liability of the party making the motion.  Kaley v. Van Ostrand, 134 Wis. 443,114 N.W. 817; Gessner v. Roeming, 135 Wis. 535, 116 N.W. 171."
It is first contended by Claas that the electrical code is not applicable to him because it applies in terms to utilities and is in response to sec. 196.74, Stats., which authorizes the making of safety rules to implement a requirement that utilities and railroads shall build and maintain their lines in a safe *Page 353 
manner.  We do not deem this matter of great importance because the applicable orders which Claas is claimed to have violated are of such a general character as not to increase or change his common-law duty to exercise a high degree of care.  As examples of this, order No. 1010 merely requires that all lines shall be built, operated, and maintained so as to minimize the life and fire hazard.  Order No. 1213 requires systematic inspection from time to time.  Order No. 1214 requires that current carrying parts of equipment be arranged so as to provide "adequate clearance from the ground or other space generally accessible."  Order No. 1281 requires that where trees are in the vicinity of supply-line conductors they shall be trimmed, if practicable, so that neither the movement of the trees nor the swinging nor increased sagging of conductors in wind or ice storms or at high temperatures will bring about contact between the conductors and the trees.  We see nothing in any of these orders that increases or changes Claas' common-law duties or even makes them more specific, assuming that the orders apply to him. It would be quite different if the order required that current-carrying wires be six feet from the nearest branch of a tree, or prescribed some equally specific standard of construction or maintenance.  In the light of this, we proceed to consider the facts as to the discharge of his duty by Claas.
The line was constructed in 1927 and at that time the tree in question was trimmed.  It was not trimmed again for eleven years, and this operation was after occurrence of this accident.  There was no inspection of the line during that period unless Claas' testimony that he observed the tree some three months before the accident be deemed an inspection, and we think a jury might reasonably question this.  At the time of this observation the pole, which had theretofore been braced in evident anticipation that the change of direction would pull it out of line, was leaning about a foot toward the tree and one of the wires was about the same distance from *Page 354 
the closest twig.  From this evidence, in view of the high character of Claas' duty, a jury might reasonably conclude that he had breached it by failing to make proper inspection and to anticipate further growth of the tree and further sagging of the pole and wire.  To the knowledge of Claas, the tree bore fruit, and persons were likely to gather this fruit by climbing the tree, putting weight upon its branches that would bring them closer to the wire.  That the wire had further sagged and that the branches had so grown as to be close to the wire and productive of a dangerous condition is also a permissible conclusion.  At the time of his death deceased was seated in the crotch of the branch, and so seated his face, arm, and hand were actually on the wire, and there is testimony that there were branches above and around him.  That this condition might have been produced by the sagging of a limb under his weight is arguable, but this does not take the case from the jury, (1) because the foregoing facts are open to the inference that the wire must have been too close to the tree if deceased actually came in contact with it, and (2) because the jury could reasonably infer that the sagging of the limbs by the operation of harvesting apples should, in the exercise of a high degree of care, have been anticipated by defendant Claas.  None of these inferences are conclusive, and their force may be impaired by evidence introduced by defendant Claas as a part of his case, but they are sufficient to require denial of a nonsuit.
The trial court also appears to have considered that deceased was not only contributorily negligent but that his negligence was greater than that of Claas, if there is any negligence on the latter's part. We consider this to have been an erroneous conclusion.  That deceased climbed the tree without noticing the wire cannot, in view of the state of the foliage, be deemed conclusive of his negligence.  That he inconsiderately proceeded to saw off a limb to facilitate the *Page 355 
process of apple picking might be considered by a jury to have had no foreseeable relation to this particular accident.
It might have been otherwise had the operation caused the limb to break and throw decedent to the ground.  Further than this, the respective duties of Claas and decedent are measured upon such different standards that comparison at the nonsuit stage is nearly impossible.
For the foregoing reasons we are of the view that the trial court was in error in granting a nonsuit as to defendant Claas.
By the Court. — Judgment affirmed as to defendant the Wisconsin Gas  Electric Company.  Judgment reversed as to defendant Claas, and cause remanded with directions to grant plaintiff a new trial.
A motion for a rehearing was denied, with $25 costs, on April 15, 1941. *Page 358